Davis, J.,
concurred in the result, and expressed his views upon some of the questions raised, in the following opinion: —
I concur in overruling the exceptions. And the importance of the question, with its frequent recurrence in practice, will justify me in stating my own views.
The jury were instructed, " that the plaintiff must prove that the injury complained of was caused solely by the fault *337of the defendant-; and that, if any other cause contributed to produce it, he could not recover.” As this general statement necessarily embraced ail the particulars of which it was composed, there was no reason for instructing the jury that, if the falling of the ice contributed to produce the injury, the plaintiff could not recover. And besides, as we shall see, a contributing cause, Avhich is itself but one link in a chain of causes, does not necessarily vary the liability of the parties, or render the event the product of more than one cause, in contemplation of law.
An act that causes damage sometimes produces it immediately, without the intervention of any other force betAveen it and the result. But generally it acts through other forces, one or more, which if sets in motion. And, in nearly every case of injury, the primary cause is removed, one degree or more, from the actual force Avhich finally produces the damage. And it is to cases, all of Avhich are embraced in this general statement, that the rule of Irav is to be applied, that the act complained of must have been the ”proximate” cause and the " sole” cause of the injury. These terms were adopted in Moore v. Abbott, 32 Maine, 46. It is important that- Ave have a clear idea of what is meant, in that case, and others like it, by the sole cause, and the proximate cause.
1. If the primary cause is a wrongful act, that is said to be the sole cause, though it operates through other causes Avhich itself produces. It alone operates at the inception of that chain of forces Avhich it sots in motion. It is not less the sole cause because it operates through other agencies produced by itself, Avhich otherwise Avould have had no existence. The books abound in illustrative cases, only a feAv of Avhich need be cited.
Thus, one who carelessly fires a gun in or near a public Avay, and thereby frightens a horse, is liable for the injury caused by such fright. Cole v. Fisher, 11 Mass., 137; Moody v. Ward, 13 Mass. 299. So one who carelessly kindles a fire upon his own land, and such fire destroys property of another upon adjacent land, is liable therefor. *338Bachelder v. Heagan, 18 Maine, 32; Barnard v. Poor, 21 Pick., 388; Clark v. Foot, 8 Johns., 421. So, if one carelessly uses á steam engine that is defective, in consequence of which the boiler bursts ; or. a defective gas pipe, by reason of which the gas escapes; he is liable for the damage caused thereby. Spencer v. Campbell, 9 Watts & Serg., 32; Emerson v. Lowell Gas L. Co., 3 Allen, 410.
So, also, when the primary cause of injury is an inevitable accident, operating through a chain of dependent causes, one who is connected with an intermediate link may be liable for the result. This occurs when it is his duty to prevent the continued operation of the cause, and he does not do it. In such a case his negligence is properly h'eld to be the sole cause of the damage; for, with such care as he was bound to exercise, he might have prevented it. Thus, if goods in the possession of a bailee are destroyed by a flood, or a fire, with the origin of which he had no connection, if, by proper care, he could have saved them from destruction, his negligence is held to be the sole cause of the damage, and he is liable for it. Powers v. Mitchell, 3 Hill, 545; Seymour v. Brown, 19 Johns., 44; Penobscot Boom Corp. v. Baker, 16 Maine, 223; Riddle v. Locks & Canals, 7 Mass., 169.
The case at bar is clearly one of this class. A person has no right to leave his horse in a public street, unless he is securely fastened, or is in charge of some one competent to take care of him. He is bound to take care that he shall not do injury, in consequence of being frightened by anything that may occur. And, if the horse does become frightened, by an inevitable accident, and he does not prevent any damage being caused thereby, when he could have done it, by exercising ordinary care, his negligence is properly held to be the sole cause of the injury. It will be through it, and it alone, that the primary cause will be able to run on, and continue, to such a final result.
It will be noticed that, in both of these classes of cases, the causes, if sóveral, are connected, and dependent. And it is for this reason, that any one who wrongfully sets the *339train of causes in motion, — or, if not wrongfully set in motion, any one whoso duty it is to stop it, he having the power to do it, but neglecting to exercise it, is responsible for the result.
There is another class of these cases, in which the primary cause is 'wrongful, but it would not have operated to produce the injury, except for the negligence of some other party. Whether in such a case either of the parties is liable to the person injured, or both, it is not necessary now to inquire.
But there is still another class of cases, in which independent causes combine to produce an injury. And whenever one of two efficient causes is not produced or set in motion by the other, but might have operated without it, then it can never be determined with certainty whether one would, or would not, have produced the effect without the other. Murdock v. Warwick, 4 Gray, 178; Moore v. Abbott, 32 Maine, 46; Moulton v. Sanford, ante p. 127. And therefore, whenever an independent cause, for the effect or continued operation of which a person is not responsible, combines with his wrongful act, or negligence, in producing an injury, he is not liable therefor. The injury cannot be apportioned; nor can it be proved that the other cause would not have pi’oduced it. Rowell v. Lowell, 7 Gray, 100; Kidder v. Dunstable, 7 Gray, 104; Shepherd v. Chelsea, 4 Allen, 113.
2. But, in a chain of dependent causes, the law looks only to those which are próxima,te, and not at those which are remote. It is often very difficult to fix the boundary between the two.
The word " proximate” seems to be used, not in the sense of next, but in the sense of near. It is the correlative of "remote.” It is not confined, therefore, to the last motive power operating to produce an injury. It may be removed, one degree, or more, and still be a proximate cause, for the final effect of which the author is liable. Several cases of this kind have already been cited. The old distinction between trespass and case had its origin, not in the idea that *340the first in a chain of causes may not be a proximate one, but in the principle that, although it was proximate, and the author of it was liable for the consequences, the remedy must be different. The cases do not intimate that the law will not look beyond the last link in the chain. In large numbers of them, it does trace back the line of cause and effect one step, or more.
Just where the liability should cease, must be determined in each case by itself. Generally, whatever is produced by a wrongful act, while it continues to operate, by itselfj or through other agencies called into force by itself, it is the proximate cause of the result. But if the only effect of it is to afford an opportunity for some other independent force to operate, it is, as is sometimes said in cases of insurance, but the occasion of the result. Thus, if I carelessly frighten a horse, and the horse, by reason of the fright, runs away, and causes damage, I am liable therefor. But if, as a consequence of the delay caused thereby, the owner does not reach his place of business in season to perform some contract, whereby he suffers loss, I am not liable therefor. 1 Bouvier, "Cause.” If a vessel is injured by perils of the sea, and in consequence of the delay caused thereby, is captured, it is a loss by capture, and the insurers are not liable if capture is excepted from the risks. Livie v. Jansan, 12 East, 648. So if a carrier wrongfully refuses to deliver goods, damages caused by a suspension of -the consignee’s works,, though resulting from such refusal, are too remote to be recovered. Waite v. Gilbert, 10 Cush., 177. But if a vessel is disabled by a storm, and after the storm is over, in consequence of her condition, her boat is lost, the insurers are responsible for the loss, of the boat, as caused by the storm, though they would not have been liable for it as a distinct loss. Potter v. Ocean Ins. Co., 3 Sumner, 27.
And the same principle must be applied in determining whether the cause of an injury is remote, as in determining the remoteness of damages. " The damage to be recovered must always be the natural and proximate consequence of the *341act complained of.” 2 Greenl. Ev., § 256. ' But one’s liability for damages, as we have seen, are never restricted to the immediate consequences of his wrongful act. Thus, the owners of a defective bridge, by whose negligence a horse is lost, are liable not only for the value of the horse, but for the consequent expense of medical treatment. Watson v. Lisbon Bridge, 14 Maine, 201.
In the case at bar, if the defendant had used due care, but some one had wrongfully frightened his horse, the act of such person would not have been too remote to render him liable. The negligence of the defendant is two degrees nearer the final effect upon the plaintiff; and therefore it certainly cannot be held to be too remote to be considered an efficient cause, for which he is liable to the party injured'thereby.